          Case 17-35623 Document 758 Filed in TXSB on 12/05/18 Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

  IN RE:                                          §
                                                  §       Case No. 17-35623
  OFFSHORE SPECIALTY                              §
  FABRICATORS, LLC,                               §       Chapter 11
                                                  §
            Debtor                                §

                        NOTICE OF OCCURRENCE OF EFFECTIVE DATE

       PLEASE TAKE NOTICE that on October 26, 2018, the Honorable Marvin Isgur,
United States Bankruptcy Judge for the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”), entered the order [Docket No. 748] (the “Confirmation
Order”) confirming the Official Committee of Unsecured Creditors of Offshore Specialty
Fabricators, LLC’s First Amended Plan of Liquidation Under Chapter 11 of the Bankruptcy
Code filed as Docket No. 703 in the above-captioned case, as supplemented by the Amended
Plan Supplement filed as Docket No. 741 (collectively, as amended, the “Plan”). Unless
otherwise defined in this notice, capitalized terms used in this notice shall have the meanings
ascribed to them in the Plan and the Confirmation Order.

     PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
December 5, 2018.

        PLEASE TAKE FURTHER NOTICE that the Confirmation Order and the Plan, as
well as all other documents filed in the above-captioned Cases are available by visiting the
Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.

        PLEASE TAKE FURTHER NOTICE that pursuant to Article VI.B of the Plan, Claims
resulting from the rejection of Executory Contracts and Unexpired Leases pursuant to Article
VI.A of the Plan, or the expiration or termination of any Executory Contract or Unexpired Lease
after the entry of the Confirmation Order, but prior to the Effective Date, must be filed with the
Bankruptcy Court and served on the Liquidating Trustee no later than thirty (30) days after the
Effective Date.

      PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan, the Professional Fee
Claim Bar Date is January 19, 2019, the date that is forty-five (45) days after the Effective Date.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan and Confirmation
Order, the provisions of the Plan and Confirmation Order are binding upon the Debtor, the
Liquidating Trustee, and all holders of claims or interests, whether or not such claims or interests
are impaired under the Plan and whether or not such holder of a claim or interest has filed, or is
deemed to have filed, a proof of claim or proof of interest or has accepted the Plan.



4811-5915-1746v2
2942535-000001 12/05/2018
          Case 17-35623 Document 758 Filed in TXSB on 12/05/18 Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order
contain other provisions that may affect your rights. You are encouraged to review the Plan and
the Confirmation Order in their entirety.

Dated: December 5, 2018                            Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ, P.C.

                                                   By:      /s/ Daniel J. Ferretti
                                                            Susan C. Mathews
                                                            Texas Bar No. 05060650
                                                            smathews@bakerdonelson.com
                                                            Daniel J. Ferretti
                                                            Texas Bar No. 24096066
                                                            dferretti@bakerdonelson.com
                                                            1301 McKinney St., Suite 3700
                                                            Houston, TX 77010
                                                            Telephone: (713) 650-9700
                                                            Facsimile: (713) 650-9701
                                                                    -AND-
                                                            Jan M. Hayden
                                                            jhayden@bakerdonelson.com
                                                            Edward H. Arnold, III
                                                            harnold@bakerdonelson.com
                                                            201 St. Charles Avenue, Suite 3600
                                                            New Orleans, Louisiana 70170
                                                            Telephone: (504) 566-8645
                                                            Facsimile: (504) 585-6945

                                                         Attorneys for Official Committee of
                                                         Unsecured Creditors for Offshore
                                                         Specialty Fabricators, LLC




4811-5915-1746v2
2942535-000001 12/05/2018
          Case 17-35623 Document 758 Filed in TXSB on 12/05/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2018, the foregoing document was electronically
filed with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record registered to receive such notice. I further that on December 5,
2018, the foregoing document was transmitted via U.S. Mail to all parties shown on Exhibit A
attached hereto.

                                                   /s/ Daniel J. Ferretti
                                                   Daniel J. Ferretti




4811-5915-1746v2
2942535-000001 12/05/2018
